 Allow me to congratulate you, Sir, on your, election to the office of president of this session of the General Assembly. I extend to you, as well as to the Secretary-General, best wishes for success in your work. I should also like to pay a tribute to the work of your predecessor, Mr. Rudiger von Wechmar.
52.	I welcome the admission of two new States, Belize and the Republic of Vanuatu, to membership in the United Nations. I extend to them sincere congratulations on the attainment of their independence.
53.	Every year the Assembly meets to discuss the most important issues relating to the state of the world. Every year from this rostrum important appeals are made for an arrangement of world affairs that would rid mankind of fear and mutual mistrust, so that it could advance along the road on which the ideals of the Charter could find general application, in keeping with the greatness of man and his ceaseless creative activity.
54.	However, never before have we had to face such a contradictory and peculiar dilemma. Efforts to continue the process of detente exist side by side with feverish efforts to return to the "cold war". The endeavors of the peace loving forces in the vanguard of which Czechoslovakia is actively struggling to avert confrontation are at the same time being opposed by attempts to achieve military superiority and world economic hegemony. The general awareness of the inadmissibility of nuclear war is being opposed by plans and preparations for the waging of a supposedly limited version of such a war.
55.	This state of affairs prevails only because the policy of detente does not suit the bellicose forces of imperialism and hegemonism. Thus, while intimidating people through imputing a nonexistent threat from the East, they initiate new rounds of the arms race. Thus, while hypocritically labelling others as "international terrorists", they themselves terrorize entire continents. While demagogically accusing socialist countries of alleged violations of human rights, they themselves allow political prisoners to die of hunger and are unjustly condemning millions of people to the iniquity of unemployment. While groundlessly condemning others, they are shedding the blood of innocent persons in El Salvador, southern Africa and elsewhere. Thus, in representing the question, for example, of free trade or of stimulating investment as practically the only key problems of the world today, they are distracting attention from what are in fact the most important problems of the day the preservation of peace and security, disarmament and the struggle against the exploitation of the developing countries by transnational corporations, against colonialism, neocolonialism, racism, Zionism and apartheid. There is no doubt that it is those forces which are to blame for the complication of international developments.
56.	As is always the case in such complex circumstances, increased responsibility falls on all those who are concerned for the fate of mankind, as increased responsibility falls on the Organization to put an end to these adventures. The flight of an arrow must not be halted after it has been shot from the bow. Not a single resolution on the maintenance of peace and disarmament should be allowed to become nothing more than a stock number in the archives of unresolved problems. Every politician and every diplomat must be consistently committed to the implementation of these resolutions.
57.	The unending armament programs of imperialism aimed at achieving military superiority should serve as a warning to everyone. Although they remind one of the futile attempts to square a circle, their objective and actual results are ever more modern, more sophisticated, more destructive and more fearsome types of weapons. How timely once again today are Friedrich Engels' remarks that "new technology daily discards as scrap all inventions which have just been introduced, and ever new explosive substances of unprecedented scope and effectiveness constantly emerge. At the same time, however, it is not entirely clear who exactly, in the final analysis, is going to suffer from the effects of these weapons those who fire them or those at whom they are aimed."
58.	It is therefore in the interest of all of us that we, in time and effectively, erect a barrier to war and to material preparations for it. Let us expose the sophisms that are being used to justify war and armaments: all the lies about the "compatibility between closing the armaments gap and disarmament"; all those fallacious arguments about the so-called humane manner of waging a nuclear war; and all those attempts to have war in Europe waged by Europeans, in Asia by Asians and in Africa by Africans and thereby to transform our continents into theaters of limited nuclear war; all steps which, in the final analysis, have led to the production of the neutron bomb, which the Czechoslovak people together with peace-loving people throughout the world categorically condemn, and which warrants the condemnation of the Organization. Does it not make a mockery of the peaceful, peacemaking Organization when the representative of one of the permanent members of the Security Council asserts that there are more important matters than peace, while another states that each generation must have its own war? Is this naivete, or is it in fact actual preparation for war?
59.	It is only by means of dialog and cooperation that tangible and realistic solutions can be found for all the controversial issues of international relations. There is no problem that we would not be willing to try to resolve by means of negotiations.
60.	The time when one country could conduct the world with a nuclear baton has ended irrevocably. What we must do now is come to terms with this fact once and for all. Similarly, it is impossible to be a part of the existing system of international relations and at the same time to disregard the appeal for peace of the overwhelming majority of mankind. Look hew tenaciously the European nations are resisting American military plans. Thus what we are presented with is a proved and time-tested realistic solution, which is to resume the cooperation of the 1970s and to continue the implementation of both the spirit and the letter of the Final Act of the Conference on Security and Cooperation in Europe, held at Helsinki in 1975.
61.	That appears to us to be precisely the reason why, listening carefully to this debate, we hear a strong appeal from all continents for a continuation of the policy of detente, which reflects the swelling wave of antimissile and antineutron bomb protests on the part of the broad mass of people in Western Europe and elsewhere.
62.	It is certainly true, as was stated a few days ago, that when a bureaucrat who has only recently assumed his new post has fabricated a new doctrine, not everyone has to dance to his tune; such times have gone forever.
63.	What means can we seek to restore the current complicated international climate to a healthy state? What method of effective action is to be used to further develop the process of detente? In our view, both the means and the method are contained in the broad range of peace proposals put forward at the twenty-sixth Congress of the Communist Party of the Soviet Union by Leonid Brezhnev. As President Gustdv Husfik stated at the sixteenth Congress of the Communist Party of Czechoslovakia, this peace program for the 1980s represents a concentrated reflection of our own vital interests.
64.	Therefore, it would be unforgivable to disregard the most vital interests of nations if those to whom the peace message of the Soviet people was addressed did not proceed beyond mere examination of it, or indeed it they were to go so far as to reject it. After all, the mere discussion of any of these proposals, not to mention their actual implementation, would allow mankind to breathe more freely.
65.	The main proposals are as follows: the Soviet Union calls for the immediate resumption of a comprehensive dialog with the United States at the highest level and, in particular, talks on the limitation of strategic arms with the preservation of everything that has already been achieved; it proposes the convening of a carefully prepared special session of the Security Council at the highest level in order to improve the international situation and to prevent war; it proposes a moratorium on the deployment of new medium range nuclear weapons; it proposes the expansion of regional security measures, which would represent an immensely valuable impetus to the solution of the key problem of the Madrid meeting, namely, the long-prepared and universally expected decision on convening a conference on military detente and disarmament in Europe. We hope that the countries of the North Atlantic Treaty Organization [NATO\ will be aware of their political responsibility and will contribute, in the second.stage of that meeting, to its successful conclusion. Finally, the Soviet Union proposes consideration at this session of the question of concluding a treaty prohibiting the stationing of any weapons in outer space. Like all peace-loving countries, we are keenly interested in ensuring that outer space never becomes another arena of the arms race. This desire is strengthened by the fact that three years ago Czechoslovakia, thanks to its cooperation with the Soviet Union, became the third country after the Soviet Union and the United States to send one of its citizens into space.
66.	Special emphasis must be placed on the appeal made at the seventh meeting by the Soviet Minister for Foreign Affairs, Andrei Gromyko, that the United Nations should adopt a new political document of fundamental importance, namely, a declaration on preventing a nuclear catastrophe and condemning the first use of nuclear weapons as the gravest crime against humanity.
67.	We wish to express our conviction that the current session will also prove to be an important stage in the preparation for the forthcoming second special session of the General Assembly devoted to disarmament, which can serve as a bridgehead for the convening of a world disarmament conference. In this context, we are prepared to cooperate actively with all delegations, as we have in the Committee on Disarmament and in the Preparatory Committee.
68.	We advocate a speedy and specific solution of the broad range of disarmament problems, ranging from questions of nuclear disarmament to partial measures, such as a complete ban on nuclear weapon tests, the prohibition of chemical and radiological weapons and the strengthening of security safeguards for nonnuclear countries, and including the creation of zones of peace in various parts of the world and the reduction of military budgets. All of that would be on the basis of the principles of equality and security.
69.	However, these goals can be achieved oriTy if there is a sincere interest and political will on the part of all States. It is these States that form the supporting pillars of the Declaration on International Cooperation for Disarmament [General Assembly resolution 34188], which was adopted, on our initiative, in 1979. We believe it to be necessary for the world forum, especially in the current international situation, to reaffirm the importance of the Declaration as a basic code bf conduct for States in disarmament negotiations. It would be useful if the General Assembly appealed for the consistent observance and implementation of that Declaration and once again mobilized the political will of States to develop international cooperation in disarmament talks, unrestricted by any preconditions or questions not directly related to them. The General Assembly should also appeal to all States to refrain from any actions that would make more difficult or impossible the achievement of specific disarmament results. In this regard we intend to submit an appropriate draft resolution to the Assembly at its current session.
70.	We have a vital interest in seeing Europe become permanently a region of stable peace and constructive cooperation. As a country in the very heart of Europe, we feel vitally threatened by the plans of NATO to deploy new United States medium-range nuclear missiles in a number of Western European countries. The implementation of that decision, motivated by the endeavors of the West to achieve strategic military superiority, is fraught with far reaching harmful consequences for peace and security, and not only on our continent.
71.	We therefore repose great hopes in the talks between the Soviet Union and the United States on the limitation of the nuclear weapons in Europe, agreed upon, virtually a few steps from this hall, at the recent meeting between Foreign Minister Gromyko and Secretary of State Haig. The talks will concentrate on the conclusion of an agreement on .the limitation or, what is even better, the reduction, of medium range nuclear weapons, an agreement that should at the same time be concluded in close relation with the corresponding forward-based nuclear system of the United States, with due account being taken of all the factors affecting the strategic situation in Europe. That is, in fact, the only way to maintain the existing approximate parity.
72.	The strengthening of detente and security in Europe would also promote progress in the Vienna talks on the reduction of armed forces and armaments in Central Europe, talks that for several years now, through no fault of ours, have been deadlocked.
73.	We are very interested in the efforts to establish a nuclear-free zone in northern Europe.
74.	We believe that the Mediterranean also should be transformed into a region of lasting peace and fruitful cooperation. The need for this has been underscored by the recent attack by United States armed forces against Libya.
75.	Socialist Czechoslovakia, as a firm link in the Warsaw Treaty and the Council for Mutual Economic Assistance, is consistently pursuing the coordinated policy of the socialist countries aimed at securing world peace and the development of detente. That policy, worked out by the congresses of our parties and given valuable impetus by the sessions of the Political Consultative Committee, the Crimea meetings at the highest level and the meetings of the
Committee or the Ministers for Foreign Affairs oftfie'Warsaw Treaty, is our longterm as well as our everyday program.
76.	Thus we are all the more deeply concerned over the situation in the Polish People's Republic, our immediate neighbor with which we are connected by thousands of years of history, a long common border and what is most important a common path to socialist construction. We wish to express our conviction that the Polish leadership will rebuff the attacks of both external and internal enemies of socialism. We fully share its view that only a socialist Poland, the class ally of its friends, can constructively promote the cause of peaceful relations in Europe and be a factor in a stable Europe.
77.	Equally, we cannot remain indifferent to the imperialist intrigues around socialist Cuba; we most emphatically denounce those intrigues and resolutely demand that an end be put to them without delay.
78.	In order to pursue our policy of peaceful coexistence of States with different social systems, we believe it to be extremely valuable and virtually indispensable to maintain vigorous and continuous political contacts with the participants in the Helsinki conference. That is why we are developing such contacts systematically and on a longterm basis. We unswervingly observe the treaties by means of which we have normalized our relations with a number of those countries, in particular the Federal Republic of Germany and Austria, and we are striving for good-neighborly relations and cooperation with them. We maintain an effectively operating system of political consultations with Finland, France, the United Kingdom, Canada, Turkey, Greece, Cyprus, Italy, Denmark, Belgium, the Netherlands, Norway, Sweden and Luxembourg. We are constantly developing a broad, unprecedented economic cooperation, as well as vigorous cultural contacts. In that context, we also expect that our constructive approach to the settlement of outstanding financial property claims in our relations with the United States will lead to the return of our gold treasure stolen by the Nazis and thus to the removal of the obstacles that still burden our relations. We take an analogous position concerning similar negotiations with the United Kingdom, and in our turn we expect the same approach from the other side.
79.	At the same time, Czechoslovakia is developing all round, mutually beneficial relations with the overwhelming majority of the nations of Africa, Asia and Latin America. The results of the recent official visit by the President of Czechoslovakia, Gustav Husak, to Libya, Ethiopia and the People's Democratic Republic of Yemen are further proof of this. We intend to continue our traditionally good relations with India and to develop our relations with other countries too.
80.	At the thirty-fifth session [18th meeting], I stated that a settlement of the situation in the Middle East had not come any closer. This year, regrettably, I can only add that it has become even further removed. The reason for this, as in the past, has been the aggressive policy of Tel Aviv and the support it receives from imperialists as the guarantors of its unprecedented piratical raids. What else can we call the barbarous raids carried out by Israel on Beirut, Saida, Nabatiyah those Coventries of Lebanon? How else can we view their unprecedented attack on the Iraqi nuclear reactor near Baghdad? How can one reconcile oneself to the fact that the sovereign territory of neighboring Lebanon is penetrated by Israeli commandos? How else can one judge the efforts by the United States to gain a military foothold there?
81.	It is becoming increasingly apparent, as we have been saying from the beginning, that no deals of the Camp David type will lead to the settlement of the crisis in the Middle East. A comprehensive political settlement must be based on respect for the legitimate interests of all the States and peoples in that region. This requires an immediate withdrawal of Israeli troops from all Arab territories occupied since 1967, full respect for the right of the Arab people of Palestine to self-determinationF, including the establishment of their own independent State, and the safeguarding of the security and sovereignty of all the States of the Middle East. We further advocate the convening of an international conference to eliminate that dangerous hotbed of tension, with the participation of all interested parties, including the PLO.
82.	We also fully support the just endeavors of the Afghan people to develop and defend the achievements of the April 1978 revolution and their national independence in the face of attacks by counterrevolutionary forces supported by imperialism and hegemonism. As we stressed during the recent visit to Czechoslovakia by a delegation from the Democratic Republic of Afghanistan headed by Babrak Karmal, we resolutely support the concrete and realistic proposals put forward by the Government of Afghanistan on 14 May 1980 for the normalization of relations with the neighboring countries of Pakistan and Iran, proposals which were further amplified in the statement of 24 August 1981 [Al361457, annex]. It is our view that the cause of peace in the region would be well served if both those countries accepted the constructive appeal that the Minister for Foreign Affairs of Afghanistan, who is present here, made from this rostrum [8th meeting] for the consideration of those proposals, on a bilateral or trilateral basis, during this very session. However, no negotiations can be held without the participation of the sole legitimate Government of the Democratic Republic of Afghanistan. Deliberations on the internal situation in that country are completely unacceptable.
83.	We fully associate ourselves with those who support the initiatives and constructive proposals of the Socialist Republic of Viet Nam, of Laos and of Kampuchea aimed at strengthening confidence and transforming SouthEast Asia into a region of peace and stability, including the proposal to hold a regional conference with the participation of the countries of IndoChina and the member countries of the Association of SouthEast Asian Nations [AS£A/V] [see A!36186, annex I]. At the same time, we most emphatically denounce the hostile manoeuvres connected with the artificially created question of Kampuchea. That fully applies also to the socalled international conference on Kampuchea, which constituted a flagrant violation of the principles of the Charter of the United Nations and an interference in the internal affairs of that country. We hope that no one will again succeed in misusing the name of the United Nations for the selfish and dubious designs pursued by certain countries.
84.	It is our irreversible position that an end should be put to a situation, in which persons representing nobody and responsible for the genocide of millions of their fellow citizens should occupy a seat that should long since have belonged to the legitimate representatives of the People's Republic of Kampuchea.
85.	The policy of stirring up unrest, instability and conflict in SouthEast Asia and other regions, which is the product of the collusion between imperialism and the current Chinese leadership, is sharply at variance with the interests of world peace and with the vital needs of all nations. Nor can Peking's hegemonistic and aggressive policy bring anything good to China itself or to its people. As for ourselves, Czechoslovakia is ready, as we have repeatedly stressed, to improve its relations with the People's Republic of China, while consistently preserving the fundamental principles of our foreign policy.
86.	The strengthening of security and peace in that area and throughout the continent of Asia would also be significantly enhanced by concrete talks on confidence-building measures in the regions of the Indian Ocean and the far East, as proposed by the Soviet Union.4 We also regard as highly valuable the proposal by the Mongolian People's Republic for the conclusion of a convention on mutual non aggression and non-use of force among the States in Asia and the Pacific region [see A/36/388].
87.	As for the question of Korea, we believe that it must be resolved by peaceful means. We, too, are of the opinion that the corresponding proposals of President Kim II Sung of the Democratic People's Republic of Korea constitute a suitable basis for such a solution, as presented at the Sixth Congress of the Workers' Party of Korea.
88.	We continue to stand for the safeguarding of the independence, sovereignty, territorial integrity and nonaligned status of the Republic of Cyprus. We trust that the continuing contacts between representatives of both Cypriot communities will lead precisely in that direction.
89.	The racist Pretoria regime, with the continuous, comprehensive and overt support of the West, continues its flagrant violation of the fundamental human rights of the African population. In contravention of Security Council resolution 435 (1978), it illegally occupies Namibia in an attempt to transform it, with the assistance of the so-called group of five, into a neo-colonial State and to paralyse SWAPO, the sole legitimate representative of the Namibian people. Czechoslovakia maintains complete solidarity with the just struggle of the people of Namibia, led by SWAPO, for the achievement of full independence. We equally support the efforts of the people of South Africa to eliminate the regime of apartheid and racial discrimination.
90.	We categorically condemn the overt and arrogant aggression of the South African racists against Angola, which is a crude affront to our Organization and a threat to international peace and security.
91.	We resolutely support the implementation of the decisions of the International Conference on Sanctions against South Africa, held in Paris from 20 to 27 May 1981,5 and of the recent eighth emergency special session of the General Assembly, on Namibia [resolution ES8/2]. We favor the imposition by the Security Council of comprehensive mandatory sanctions against the racist regime of South Africa, in accordance with Chapter VII of the Charter. 
92.	We attach the greatest importance to the struggle of the nonaligned movement against imperialism, colonialism and racism and for peace and social progress. In the 20 years of its existence, the movement has proved beyond doubt that it is an important indeed, indispensable positive factor in international life. While maintaining the peaceful and anti-imperialist principles on which it was built, the movement can, particularly at this time, make a significant contribution to improving the complicated international situation. ' »
93.	We continue to support the demands of the developing countries for the restructuring of international economic relations on a just, equal and democratic basis. In so doing we proceed from our position of principle with regard to the solution of that problem.
94.	The whole history of mankind proves that the wisdom and responsibility of statesmen are put to the test particularly in complicated international conditions. After all, it is not difficult to make the international political situation worse. It is much more difficult to ease tension and to prevent the worst from happening, which must be the primary concern of us all.
95.	Since the very first days of the existence of the United Nations, at whose' birth in San Francisco we were present, we have always held the view that the Organization should hold a place of honor in mankind's endeavors to safeguard a secure peace both for the present and for the future. That is what the people of Czechoslovakia believe. We have striven consistently for support by all Member States for the Charter, the content of which is outside any time-frame and therefore requires no change.
96.	We trust that this session will place at the service of the most noble ideal of human society, the ideal of peace and cooperation, all the potential, influence and authority of this body as a world Organization.
97.	Socialist Czechoslovakia will commit all its endeavors to the success of that cause.

